Citation Nr: 9929264	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic headaches.  

2.  Entitlement to service connection for a disorder 
characterized by cramps in the arms and legs.  

3.  Entitlement to service connection for bronchopulmonary 
disease.  

4.  Entitlement to a compensable evaluation for defective 
hearing in the left ear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1973.  

Upon review of the veteran's claims folder, it would appear 
that he currently seeks entitlement to service connection for 
a respiratory disorder, claimed as secondary to the use of 
tobacco products.  However, the veteran has yet to file a 
Notice of Disagreement with the denial of benefits in 
question.  Inasmuch as this issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the Regional 
Office (RO) for clarification, and, if necessary, appropriate 
action.  


FINDINGS OF FACT

1.  The claim for service connection for a chronic headache 
disorder is not supported by cognizable evidence showing that 
the disability was present in service, or is otherwise of 
service origin.  

2.  The claim for service connection for a disorder 
characterized by cramps in the arms and legs is not supported 
by cognizable evidence showing that the disability was 
present in service, or is otherwise of service origin.  

3.  The claim for service connection for bronchopulmonary 
disease is not supported by cognizable evidence showing that 
the disability was present in service, or is otherwise of 
service origin.  

4.  The veteran currently has Level I hearing in his service-
connected left ear.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic headache 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).  

2.  The claim for service connection for a disorder 
characterized by cramps in the arms and legs is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

3.  The claim for service connection for bronchopulmonary 
disease is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).  

4.  A compensable evaluation for service-connected defective 
hearing in the left ear is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.85(f) 
(effective June 10, 1999) and 4.85, Diagnostic Code 6100 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a chronic 
headache disorder, cramps in the arms and legs, or 
bronchopulmonary disease.  At the time of the veteran's 
service separation examination in October 1973, no pertinent 
diagnoses were noted.  

A Department of Veterans Affairs (VA) outpatient treatment 
record dated in July 1994 is to the effect that the veteran 
was seen at that time for complaints of muscle cramping and 
headaches.  No pertinent diagnoses were noted.  

During the course of VA outpatient treatment in March 1996, 
the veteran complained of cramping in his hands and feet 
since 1973, which had become worse over the past year.  
Additionally noted were problems with "respiration," 
following the use of epoxy paint in service.  The veteran 
gave a history of "trouble breathing" for approximately 4 to 
5 years.  He complained of cramping in his hands which became 
worse with activity, and which was characterized by pain with 
numbness, occurring in both hands.  The veteran stated that 
his cramping would "go away" with rubbing, but tended to 
become worse in extreme weather.  According to the veteran, 
this "cramping" was present mostly on the palmar surfaces of 
his hands.  Further noted were problems with "painful 
breathing."  

Upon physical examination, the veteran's lungs were clear.  
His grip strength was good and equal in both hands.  The 
diagnostic impression was "writer's cramp."  

VA radiographic studies of the veteran's chest conducted in 
March 1996 showed that both of the veteran's lungs were well 
aerated and clear.  There was no evidence of any hilar 
enlargement, mediastinal widening, free pleural fluid or 
other specific findings.  The clinical impression was normal 
chest.  

On VA radiographic examination of the veteran's hands 
conducted in March 1996, there was no evidence of fracture, 
dislocation, or other bony abnormality.  Additionally noted 
was that the soft tissues and joints of the veteran's hands 
were unremarkable.  

In August 1996, VA pulmonary function studies were 
undertaken.  At the time of evaluation, it was noted that the 
veteran had been smoking two packs of cigarettes per day for 
approximately 20 years.  The veteran's effort in completing 
pulmonary function studies was good, though he experienced 
some difficulty in putting his tongue into the mouthpiece.  
Noted at the time of evaluation was that it took "10 efforts" 
to complete spirometry.  

In August 1996, a VA audiometric examination was 
accomplished.  That examination showed pure tone air 
conduction threshold levels, in decibels, in the veteran's 
service-connected left ear as follows:  



HERTZ



1000
2000
3000
4000
LEFT
10
5
40
40

Speech recognition ability in the veteran's left ear was 92 
percent.  The pertinent diagnosis was mild to moderate high 
frequency sensorineural hearing loss, most likely secondary 
to noise.  

In August 1996, a VA neurological examination was 
accomplished.  At the time of examination, the veteran 
complained of painful feet and hands which began while he was 
in the service, with a gradual increase in intensity since 
that time.  The veteran's main complaints centered about the 
tendons and joints of his fingers, toes, and feet, but not 
his ankles, wrists or knees.  According to the veteran, he 
first experienced a stiffness and numbness in his fingers, 
and, as the day went on, marked pain in the joints of his 
fingers and toes.  The veteran stated that the tendons of his 
fingers and hands would draw into a flexed position, and 
sometimes "lock."  The veteran further stated that he had 
been seeing a VA physician, who had prescribed quinine, but 
since he had no cramps in the calves of his legs, or in the 
muscles themselves, this "really didn't help very much."  The 
veteran claimed that he had worked in a shipyard while in 
service, during the course of which he was exposed to various 
paints, including an epoxy paint which had lead in it, and 
which, he thought, caused him to have "lead poisoning."  The 
veteran stated that he had no nausea, vomiting, or abdominal 
cramps, or any muscle cramps compatible with lead poisoning.  
Another problem described by the veteran consisted of a cough 
and shortness of breath on exertion.  He stated that he 
smoked a pack and a half of cigarettes a day, and sometimes 
more.  The veteran did not produce any sputum, but was quite 
short of breath.  According to the veteran, he had never had 
acute bronchitis.  The veteran noted headaches of very great 
intensity, which were bitemporal in nature, and occurred 
mainly at night, approximately three times a week.  
Reportedly, these headaches lasted approximately an hour, and 
responded to aspirin.  Noted at the time of examination was 
that these were not migraine (headaches), but rather muscular 
tension-type headaches.  

On physical examination, the veteran's ears, eyes, nose, and 
throat were essentially normal with the exception of 
decreased hearing.  His lungs showed a few rhonchi and rales 
at the bases, but no areas of consolidation and no wheezing.  
The veteran's extremities appeared normal, though on flexing, 
there was some tenderness in the tendons of his hands and 
feet, and stiffness in the joints of his hands, though with 
no enlargement or swelling.  Circulation tests were within 
normal limits, and the veteran's peripheral pulses were 
normal.  Radiographic studies of the veteran's chest showed 
some evidence of left apical pleural thickening, though with 
no other acute cardiopulmonary disease.  The clinical 
impression was of early moderate chronic bronchopulmonary 
disease, which might well be due to smoking; tendinitis in 
the hands, fingers, feet and toes, thought to be the result 
of early arthritic changes, and not due to lead poisoning; 
and musculoskeletal headaches, the etiology of which was 
undetermined.  It was noted at the time of examination that 
there was "no evidence" which would point to lead poisoning 
in the veteran.  

During the course of VA outpatient treatment in December 
1996, it was noted that the veteran continued to have muscle 
cramps in his hands, for which he took Ibuprofen.  The 
veteran stated that he was "concerned" about lead paint 
exposure while he was in the service in 1973.  The pertinent 
diagnosis was writer's cramp.  

In March 1997, an additional VA audiometric examination was 
accomplished.  That examination revealed pure tone air 
conduction threshold levels, in decibels, in the veteran's 
left ear as follows:  




HERTZ



1000
2000
3000
4000
LEFT
5
5
35
40

Speech recognition ability in the veteran's left ear was 
100 percent.  It was noted at the time of examination that 
the veteran exhibited a mild high frequency sensorineural 
hearing loss at 3000 Hertz and above in his left ear.  

A VA outpatient treatment record dated in late March 1997 is 
to the effect that the veteran was seen at that time for 
muscle cramps for which he had received medication "with good 
response."  The pertinent diagnosis was writer's cramp.  

Analysis

As to those issues before the Board which involve service 
connection, the threshold question which must be resolved is 
whether the veteran's claims are well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served 90 days or 
more during a period of war and arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic headache disorder, cramps in the 
veteran's arms or legs, or bronchopulmonary disease.  The 
earliest clinical indication of the presence of either muscle 
cramps or headaches is revealed by a VA outpatient treatment 
record dated in July 1994, more than 20 years following the 
veteran's discharge from service.  While on VA neurologic 
examination in August 1996, there was noted the presence of 
early moderate chronic bronchopulmonary disease, this was 
felt to be most likely the result of the veteran's long 
history of smoking.  Tendinitis in the veteran's hands, 
fingers, feet and toes noted at that time were felt to be 
representative of early arthritic changes, and not in any way 
due to lead poisoning.  While in the opinion of the examiner, 
the veteran had been experiencing musculoskeletal headaches, 
the etiology of these headaches was undetermined.  Nor was 
there any evidence that lead poisoning had been a 
precipitating factor in any of the veteran's disabilities.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some in-service injury or 
disease and that disability.  See Caluza v. Brown,  
7 Vet. App. 498 (1995).  Notwithstanding the current 
diagnoses of bronchopulmonary disease, tendinitis and/or 
arthritis, and musculoskeletal headaches, the only evidence 
which the veteran has submitted which supports a finding of a 
nexus to service is his own testimony.  Evidence of such a 
nexus, however, cannot be provided by lay testimony, because 
"lay persons are not competent to offer medical opinions."  
Grottveit, supra; see also Meyer v. Brown, 9 Vet. App. 425 
(1996); Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc); 
Grivois v. Brown, 6 Vet. App. 136 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the veteran has 
failed to provide evidence of continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  See Savage, 10 Vet. App. 498.  
His statements, in and of themselves, are insufficient to 
relate his current symptoms to his period of service, or any 
applicable presumptive period.  See Savage, supra.  Based 
upon a full review of the pertinent evidence of record, the 
Board is unable to conclude that the veteran's current 
musculoskeletal headaches, tendinitis and/or arthritis in his 
hands, fingers, feet and toes, or bronchopulmonary disease 
were present in service, or are otherwise of service origin.  
Under such circumstances, his claims are not well grounded, 
and must be denied.  

Turning to the issue of an increased evaluation for the 
veteran's service-connected left ear hearing loss, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 ( 1991); 38 C.F.R. §§ 4.1, 4.2, (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels ranging from Level I 
for essentially normal auditory acuity to Level XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the appellant does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  In such situations, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  38 C.F.R. 
§§ 4.85(f) (effective June 10, 1999), and Part 4, Codes 6100 
to 6101 (effective prior to June 10, 1999), 6100 (effective 
June 10, 1999).  

As may be seen from the above, new VA regulations regarding 
the evaluation of service-connected defective hearing became 
effective June 10, 1999, prior to the promulgation of a final 
decision on the veteran's claim for entitlement to an 
increased rating for defective hearing in the left ear.  64 
Fed. Reg. 25202 (1999).  When a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version more favorable to an appellant applies 
unless Congress provided otherwise, or permitted the 
Secretary to do otherwise, and the Secretary does so.  
Marcoux v. Brown, 10 Vet. App. 30 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Inasmuch as there has 
been no indication as to which version of the regulations 
might be more favorable to the veteran, the Board will 
proceed with adjudication of the veteran's claim utilizing 
the criteria in effect both before and after June 10, 1999.  

In that regard, on VA audiometric examination in August 1996, 
audiometric tests results were consistent with Level I 
hearing in the veteran's service-connected left ear.  In 
March 1997, the veteran underwent an additional VA 
audiometric examination.  While it is unclear whether that 
examination was adequate for rating purposes, it too showed 
audiometric results consistent with no more than Level I 
hearing in the veteran's left ear.  In any case, the 
veteran's nonservice-connected right ear must be assigned a 
Level I designation, a procedure now codified at 38 C.F.R. 
§ 4.85(f) (effective June 10, 1999).  Under such 
circumstances, the noncompensable evaluation currently in 
effect for the veteran's service-connected left ear is 
appropriate, and an increased rating is not warranted.  See 
38 C.F.R. Part 4, Code 6100 (1998).  


ORDER

Service connection for a chronic headache disorder is denied.  

Service connection for a disorder characterized by cramps in 
the arms and legs is denied.  

Service connection for bronchopulmonary disease is denied.  

A compensable evaluation for defective hearing in the left 
ear is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

